 



Exhibit 10.3

            This Affirmation of Obligations, dated as of May 26, 2005 (this
“Affirmation”), is entered into among Swift & Company (the “Company”), S&C
Australia Holdco Pty. Ltd. (“Australian Holdings”), Australia Meat Holdings Pty.
Limited (the “Australian Company,” and together with Australian Holdings, the
“Australian Borrowers,“and the Australian Borrowers collectively with the
Company, the “Borrowers”), the entities listed on the signature pages hereto as
guarantors (collectively, with the Borrowers, the “Guarantors”), Citicorp USA,
Inc. (“Citicorp”), as Administrative Agent (in such capacity, the
“Administrative Agent”), Australian Agent, and Collateral Agent, JPMorgan Chase
Bank, N.A (“JPM”), as Syndication Agent and Citisecurities Limited
(“Citisecurities”), as Australian Collateral Trustee for the Lenders and the
Issuers party to the Credit Agreement referred to below. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement referred to below.

W i t n e s s e t h:

            Whereas, each of the Borrowers, S&C Holdco 3, Inc. (“Holdings”), the
Lenders and Issuers from time to time party thereto, Citicorp, as administrative
agent, Australian agent, and collateral agent, JPM, as syndication agent,
Citisecurities, as Australian collateral trustee, and General Electric Capital
Corporation, U.S. Bank National Association and Cooperatieve Central
Raiffeisen-Boerenleenbank B.A., “Rabobank International,” New York Branch, each
as co-documentation agents, entered into that certain Credit Agreement, dated as
of September 19, 2002, as amended, modified or supplemented from time to time
prior to the date hereof, (the “Existing Credit Agreement”);

            Whereas, in connection with the Existing Credit Agreement, the
Borrowers and the Guarantors entered into the agreements listed on Schedule I
hereto (collectively, the “Security Documents”), each as security for the
Borrowers’ and Guarantors’ obligations under the Credit Agreement;

            Whereas, in connection with the execution of the amendment and
restatement (the "Amendment and Restatement”) of the Existing Credit Agreement,
dated as of the date hereof (as so amended and restated in its entirety, the
“Credit Agreement”), among the Borrowers, Holdings, the Lenders and Issuers from
time to time party thereto, Citicorp, as Administrative Agent, Australian Agent,
and Collateral Agent, JPM, as Syndication Agent, Citisecurities, as Australian
Collateral Trustee, and the documentation agents named therein, the Borrowers
and the Guarantors agree, among other things, to reaffirm the Loan Documents and
the Liens and Guaranties executed in the favor of the Administrative Agent on
behalf of the Lenders and the Issuers, as applicable;

            Now, Therefore, in consideration of the above premises, the parties
hereto agree as follows:

      Section 1. Affirmations

            (a) Affirmation of Loan Documents. Each Loan Party (i) hereby
consents to the execution, delivery and performance of the Amendment and
Restatement and all of the other Loan Documents to be executed in connection
therewith, (ii) reaffirms all of its rights and obligation under the Credit
Agreement, the Guaranties and all other Loan Documents, as amended and otherwise
expressly modified by the Amendment and Restatement and this Affirmation and
(iii) acknowledges and agrees that, after giving effect to the Amendment and
Restatement, all of its obligations under the Loan Documents shall remain in
full force and effect, as modified by the Amendment and Restatement and this
Affirmation.

 



--------------------------------------------------------------------------------



 



            (b) Affirmation of Liens. As of the Effective Date, each Loan Party
reaffirms the Liens on the Collateral granted to the Administrative Agent for
the benefit of the Lenders and the Issuers, as applicable, under the Security
Documents, which Liens on the Collateral shall continue in full force and effect
during the term of the Credit Agreement and any amendments, amendments and
restatements, renewals or extensions thereof and shall continue to secure the
Obligations of the Loan Parties. Any Loans made pursuant to the Credit Agreement
or the Existing Credit Agreement, whether before or after the Effective Date,
shall benefit from the Liens on the Collateral to the same extent.

      Section 2. Amendment to Certain Loan Documents

            (a) All parties hereto acknowledge and agree that, as of the
Effective Date, all schedules to the Loan Documents listed in Schedule II hereto
are amended in their entirety by replacing such schedules with the schedules
attached hereto as Exhibit A.

            (b) As of the Effective Date, all parties hereto hereby amend all
Loan Documents existing before the Effective Date to the extent necessary to
ensure that all references to articles, sections, paragraphs, clauses,
subclauses and other parts of the Existing Credit Agreement be replaced mutatis
mutandis by references to the corresponding provisions of the Credit Agreement.

      Section 3. Miscellaneous

            (a) Execution in Counterparts. This Affirmation may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

            (b) No Implied Waiver. This Affirmation is a Loan Document. The
execution, delivery and effectiveness of this Affirmation (and the amendments
herein) shall not, except as expressly set forth herein, (i) operate as a waiver
of any right, power or remedy of the Lenders, the Issuers or the Administrative
Agent under any of the Loan Documents, (ii) constitute a waiver or amendment of
any other provision of any of the Loan Documents or for any purpose or
(iii) constitute a consent to any other amendment or waiver, whether or not
similar. Except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended in this Affirmation, the Amendment and
Restatement or any other Loan Document, and are hereby ratified and confirmed.

            (c) Governing Law. This Affirmation shall be governed by, and shall
be construed and enforced in accordance with, the law of the State of New York.

            (d) Section Titles. The section titles contained in this Affirmation
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto, except when used
to reference a section.

            (e) Notices. All communications and notices hereunder to and by any
Loan Party shall be given as provided in the Credit Agreement or, as the case
may be, the applicable Guaranty.

            (f) Execution in Counterparts. This Affirmation may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed signature page of

 



--------------------------------------------------------------------------------



 



this Affirmation by facsimile transmission shall be as effective as delivery of
a manually executed counterpart hereof.

            (g) Successors and Assigns. The terms of this Affirmation shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.

            (h) Trial By Jury. Each of the parties hereto irrevocably waives
trial by jury in any action or proceeding with respect to this Affirmation or
any other Loan Document.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



                  Borrowers:
 
                Swift & Company
 
           

  By:   /s/ Michael A. Hajost    

           

      Name: Michael A. Hajost    

      Title: Vice President, Treasurer    
 
                S&C Australia Holdco Pty. Ltd.
 
           

  By:   /s/ John Robert Kier    

           

      Name: John Robert Kier    

      Title: Joint CEO    
 
                Australia Meat Holdings PTY. Limited
 
           

  By:   /s/ John Robert Kier    

           

      Name: John Robert Kier    

      Title: Joint CEO    

[Signature Page to Affirmation of Obligations]

 



--------------------------------------------------------------------------------



 



                  Guarantors:
 
                S&C Holdco 3, Inc.
 
           

  By:   /s/ Michael A. Hajost    

           

      Name: Michael A. Hajost    

      Title: Vice President, Treasurer    
 
                Miller Bros. Co., Inc.
 
           

  By:   /s/ Michael A. Hajost    

           

      Name: Michael A. Hajost    

      Title: Authorized Officer    
 
                Monfort Food Distribution Company
 
           

  By:   /s/ Michael A. Hajost    

           

      Name: Michael A. Hajost    

      Title: Authorized Officer    
 
                Swift & Company International Sales Corporation
 
           

  By:   /s/ Michael A. Hajost    

           

      Name: Michael A. Hajost    

      Title: Authorized Officer    
 
                Monfort, Inc.
 
           

  By:   /s/ Michael A. Hajost    

           

      Name: Michael A. Hajost    

      Title: Authorized Officer    
 
           

[Signature Page to Affirmation of Obligations]

 



--------------------------------------------------------------------------------



 



                  Swift Beef Company
 
           

  By:   /s/ Michael A. Hajost     

           

      Name: Michael A. Hajost    

      Title: Authorized Officer    
 
                Swift Pork Company
 
           

  By:   /s/ Michael A. Hajost     

           

      Name: Michael A. Hajost    

      Title: Authorized Officer    
 
                Swift Brands Company
 
           

  By:   /s/ Michael A. Hajost     

           

      Name: Michael A. Hajost    

      Title: Authorized Officer    
 
                S&C Resale Company
 
           

  By:   /s/ Michael A. Hajost    

           

      Name: Michael A. Hajost    

      Title: Authorized Officer    
 
                Burcher Pty. Limited
 
           

  By:   /s/ John Robert Kier    

           

      Name: John Robert Kier    

      Title: Joint CEO    
 
           

[Signature Page to Affirmation of Obligations]

 



--------------------------------------------------------------------------------



 



                  Swift Refrigerated Foods, S.A. de C.V.
 
           

  By:   /s/ Danny Herron  

           

      Name: Danny Herron    

      Title: Chief Financial Officer
           and Vice President    
 
                Kabushiki Kaisha SAC Japan.
 
           

  By:   /s/ Danny Herron    

           

      Name: Danny Herron    

      Title: Chief Financial Officer
           and Vice President    
 
           

[Signature Page to Affirmation of Obligations]

 



--------------------------------------------------------------------------------



 



                  Citicorp USA, Inc.,     as Administrative Agent and Collateral
Agent
 
           

  By:   /s/ Sebastien Delasnerie     

           

      Name: Sebastien Delasnerie    

      Title: Vice President    
 
                JPMorgan Chase Bank, N.A.,     as Syndication Agent
 
           

  By:   /s/ Teri Streusand     

           

      Name: Teri Streusand    

      Title: Vice President    
 
                Citibank, N.A.,     as Australian Agent
 
           

  By:   /s/ Sebastien Delasnerie     

           

      Name: Sebastien Delasnerie    

      Title: Vice President    
 
                Citisecurities Limited     as Australian Collateral Trustee
 
           

  By:   /s/ Nicola Stramandindi     

           

      Name: Nicola Stramandindi    

      Title: Company Secretary    
 
           

  By:   /s/ Warren Scott     

           

      Name: Warren Scott    

      Title: Director    
 
           

[Signature Page to Affirmation of Obligations]

 



--------------------------------------------------------------------------------



 



Schedule I
List of Security Documents



1.   the Domestic Guaranty   2.   the Non-U.S. Guaranty   3.   the Pledge and
Security Agreement   4.   the Patent Security Agreements   5.   the Trademark
Security Agreements   6.   the Domain Name Assignment Agreements;   7.   the
U.S. Mortgages   8.   the Security Trust Deed   9.   the Australian Charges  
10.   the Australian Share Mortgage   11.   the Australian Mortgages   12.   the
Mexican Share Pledge   13.   the Japanese Share Pledges

[Signature Page to Affirmation of Obligations]

 



--------------------------------------------------------------------------------



 



Schedule II
List of Loan Documents with Amended Schedules



1.   the Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated Schedules

[Signature Page to Affirmation of Obligations]

 